IN THE SUPREME COURT OF THE STATE OF NEVADA


                   DUANE DECASTRO,                                            No. 84256
                                            Appellant,
                                 vs.                                                  FILED
                   THE STATE OF NEVADA,
                                     Respondent.                                      MAR 0 2022
                                                                                    ELIZABETH A. BROWN
                                                                                  CLERK OF SUPREME COURT
                                                                                 BY
                                         ORDER DISMISSING APPEAL                      DEPU rY CLERK



                               This is a pro se appeal from a district court order denying a
                   pretrial petition for a writ of habeas corpus. First Judicial District Court,
                   Carson City; James Todd Russell, Judge.
                               This court's review of this appeal reveals a jurisdictional defect.
                   Specifically, no appeal lies from an order denying a pretrial petition for a
                   writ of habeas corpus. Gary v. Sheriff, 96 Nev. 78, 605 P.2d 212 (1980)
                   (order denying pretrial habeas relief is an intermediate order that may be
                   challenged in a timely appeal from the judgment of conviction); Sheriff v.
                   Gillock, 112 Nev. 213, 912 P.2d 274 (1996) (only the State may appeal from
                   a district court order granting in part and denying in part a pretrial petition
                   for a writ of habeas corpus). Accordingly, this court
                               ORDERS this appeal DISMISSED.




                                                                       , J.
                                            Silver


                                              , J.
                   Cadish
SUPREME COURT
        OF
     NEVADA

101 1947A    ADD
                                                                                        02?- OLoq39
                      cc:   Hon. James Todd Russell, District Judge
                            Duane Decastro
                            Attorney General/Carson City
                            Carson City District Attorney
                            Carson City Clerk
                            Justin K. Champagne




SUPREME COURT
        OF
     NEVADA


(0) 1447A    4241#0
                                                         9